DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-19 and 28 are pending in the instant invention.  According to the Amendments to the Claims, filed September 21, 2020, claims 4, 6, 9-19 and 28 were amended and claims 20-27 and 29-344 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/018685, filed February 20, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/660,772, filed April 20, 2018; b) 62/633,557, filed February 21, 2018; and c) 62/633,552, filed February 21, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 1-19 and 28, drawn to substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), shown to the right.
	Thus, a first Office action and prosecution on the merits of claims 1-19 and 28 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted pyrrolo[2,3-d]pyrimidines of the Formula (A).
	The following title is suggested: SUBSTITUTED PYRROLO[2,3-d]PYRIMIDINES AS ANTIMICROBIALS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
1.	A compound of Formula (A):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(A)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	J is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R1 is H or C1-3 alkyl;
	R2 is H or C1-3 alkyl;
	R3 is H or C1-3 alkyl;
	R4 is H or C1-3 alkyl;

(i)	R5 is H or C1-6 alkyl; and

R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein the heterocyclyl is optionally substituted on a ring carbon atom with one C1-6 alkyl substituent; and
	wherein the C1-6 alkyl substituent is optionally substituted with one or more OH substituents; or

(ii)	R6 is H, C1-6 alkyl, C2-6 alkenyl, or C3-6 cycloalkyl, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C(O)ORa, ORa, SRa, SC(NH)NH2, C3-6 cycloalkyl, and 3- to 6-membered heterocyclyl; and

R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of one of the following formulas:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;

	R8 is H or halogen;
	X is a 5- or 6-membered heterocyclyl or phenyl, wherein the 5- or 6-membered heterocyclyl or phenyl is optionally substituted with one or more independently selected Rx substituents;

	each Rx is independently halogen, C1-6 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)ORc, N(Rc)2, ORc, C3-6 cycloalkyl, or aryl, wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected Rb substituents; or

	two adjacent Rx, together with the atoms to which they are attached, form a 5- or 6-membered ring;

	each Ra is independently H or C1-6 alkyl;
	each Rb is independently C2-6 alkenyl, C(O)ORc, N(Rc)2, ORc, OC(NH)NH2, C3-6 cycloalkyl, or ary];
	each Rc is independently H, C1-6 alkyl, CH2-aryl, C(O)aryl, or aryl, wherein each C1-6 alkyl and each aryl is optionally and independently substituted with one or more independently selected Rd substituents: and
	each Rd is independently C1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NO2, OH, or OC1-3 alkyl.

345.	A compound of Formula (I):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is H or C1-3 alkyl;
	R2 is H or C1-3 alkyl;
	R3 is H or C1-3 alkyl;
	R4 is H or C1-3 alkyl;

(i)	R5 is H or C1-6 alkyl; and

R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein the heterocyclyl is optionally substituted on a ring carbon atom with one C1-6 alkyl substituent; and
	wherein the C1-6 alkyl substituent is optionally substituted with one or more OH substituents; or


(ii)	R6 is H, C1-6 alkyl, C2-6 alkenyl, or C3-6 cycloalkyl, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C(O)ORa, ORa, SRa, SC(NH)NH2, C3-6 cycloalkyl, and 3- to 6-membered heterocyclyl; and

R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of one of the following formulas:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;

	R8 is H or halogen;
	X is a 5- or 6-membered heterocyclyl or phenyl, wherein the 5- or 6-membered heterocyclyl or phenyl is optionally substituted with one or more independently selected Rx substituents;
	each Rx is independently halogen, C1-6 alkyl, C1-4 haloalkyl, C(O)Rc, C(O)ORc, N(Rc)2, ORc, C3-6 cycloalkyl, or aryl, wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected Rb substituents; or

	two adjacent Rx, together with the atoms to which they are attached, form a 5- or 6-membered ring;

	each Ra is independently H or C1-6 alkyl;
	each Rb is independently C2-6 alkenyl, C(O)ORc, N(Rc)2, ORc, OC(NH)NH2, C3-6 cycloalkyl, or ary];
	each Rc is independently H, C1-6 alkyl, CH2-aryl, C(O)aryl, or aryl, wherein each C1-6 alkyl and each aryl is optionally and independently substituted with one or more independently selected Rd substituents: and
	each Rd is independently C1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NO2, OH, or OC1-3 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

R1 is H;
R2 is H; and
R3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 3 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	R1 is H;
	R2 is H; and
	R3 is C1-3 alkyl; or

(ii)	R1 is H;
	R2 is C1-3 alkyl; and
	R3 is H; or

(iii)	R1 is C1-3 alkyl;
	R2 is H; and
	R3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	R1 is H;
	R2 is H; and
	R3 is CH3; or

(ii)	R1 is H;
	R2 is CH3; and
	R3 is H; or

(iii)	R1 is CH3;
	R2 is H; and
	R3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	R1 is H;
	R2 is C1-3 alkyl; and
	R3 is C1-3 alkyl; or

(ii)	R1 is C1-3 alkyl;
	R2 is H; and
	R3 is C1-3 alkyl; or

(iii)	R1 is C1-3 alkyl;
	R2 is C1-3 alkyl; and
	R3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	R1 is H;
	R2 is CH3; and
	R3 is CH3; or

(ii)	R1 is CH3;
	R2 is H; and
	R3 is CH3; or

(iii)	R1 is CH3;
	R2 is CH3; and
	R3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is C1-3 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R5 is H or C1-6 alkyl; and

	R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein the heterocyclyl is optionally substituted on a ring carbon atom with one C1-6 alkyl substituent; and
	wherein the C1-6 alkyl substituent is optionally substituted with one or more OH substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R6 is H, C1-6 alkyl, C2-6 alkenyl, or C3-6 cycloalkyl, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C(O)ORa, ORa, SRa, SC(NH)NH2, C3-6 cycloalkyl, and 3- to 6-membered heterocyclyl; and

	R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of one of the following formulas:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 13 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R5 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a heterocyclyl of the following formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R6 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and ORa.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 28 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein X is a 5-membered heterocyclyl or phenyl, wherein the 5-membered heterocyclyl or phenyl is optionally substituted with one or more independently selected Rx substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted pyrrolo[2,3-d]pyrimidines of the Formula (A)

	Claims 1-19 and 28 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, do not form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a ring, respectively, does not reasonably provide enablement for substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively.

	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted pyrrolo[2,3-d]-pyrimidines of the Formula (A), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), shown to the right above, and the pharmacokinetic behavior of these substances as antimicrobials;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 15/035426 provides a synthesis of the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (A) {Kanyo, et al. WO 15/035426, 2015};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Examples on pages 109-112 of the instant specification, and Kanyo, et al. in WO 15/035426, whether the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.

	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, do not form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, form a ring, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively.  The specification lacks working examples of substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted pyrrolo-[2,3-d]pyrimidine of the Formula (A), such as 6-(5-((R)-4-aminopentyl)-3-chloro-2-fluorophenyl)-3-(4-((S)-1-(((S)-4-((2,3-dihydro-1H-imidazol-2-yl)oxy)butan-2-yl)-amino)ethyl)phenyl)-3,7-dihydro-2H-pyrrolo[2,3-d]pyrimidin-2-one, shown to the left above, is either synthetically feasible or possesses utility as an antimicrobial.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted pyrrolo[2,3-d]pyrimidines of the Formula (A), where (i) R2 and R3, together with the nitrogen atoms to which they are attached and the carbon atom connecting the two nitrogen atoms, form a 5- or 6-membered ring; and (ii) R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, do not form a ring; and/or (iii) R6 and R7, together with the carbon and nitrogen atoms to which they are attached, do not form a ring, respectively, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-19 and 28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation, Formula (A), and the claim also recites Formula (I), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 14 recites the limitation, The compound of claim 1, wherein R5 and R7 together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms form… wherein the ring is optionally substituted with C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one or more OH, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrrolo[2,3-d]pyrimidines of the Formula (A).  According to claim 1, R5 and R7 together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms is not recited as forming an optionally substituted ring, with respect to the substituted pyrrolo[2,3-d]pyrimidines of the Formula (A).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 2, 9, 13, 19 and 28 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kanyo, et al. in WO 15/035426.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted pyrrolo[2,3-d]pyrimidine of the Formula (A), shown to the left, where J is shown to the left below, wherein R1 = -H, R2 = -H, and R3 = -H; R4 = -H; R5 and R7, together with the carbon atoms to which they are 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
attached and the nitrogen atom connecting the two carbon atoms, form a ring having 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
the formula, shown to the right, wherein R6 = -H; R8 = -H; and X = -phenyl, optionally substituted with one or more Rx, wherein Rx = -halogen, Rx = -halogen, and Rx = -C1-6 alkyl, optionally substituted with one or more Rb, where Rb = -N(Rc)2, wherein each Rc = -H, as an antimicrobial.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
	Kanyo, et al. (WO 15/035426) teaches a substituted pyrrolo[2,3-d]pyrimidine of the Formula (A), shown to the right, where J is shown to the right below, wherein R1 = -H, R2 = -H, and R3 = -H; R4 = -H; R5 and R7, together with the carbon atoms to which they are attached and the nitrogen atom connecting the two carbon atoms, form a ring having the formula, shown to the left, wherein R6 = -H; R8 = -H; and X = -phenyl, substituted with three Rx, wherein at C-2, Rx = -F, at C-3, Rx = -Cl, and at C-5, Rx = -(CH2)3CH(Rb)CH3, where Rb = -N(Rc)2, wherein each Rc = -H, as an antimicrobial [p. 278, Compound No. 510].
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624